Citation Nr: 0740968	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  05-23 904	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling. 
 
2.  Entitlement to an increased rating for degenerative joint 
disease of the lumbosacral spine, currently evaluated as 10 
percent disabling.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from April 1978 to August 
1994.  His DD Form 214 record indicates a prior period of 
service of five and a half years that is unverified.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a July 2004 
rating decision of the VA Regional Office (RO) in St. Louis, 
Missouri that, among other things, denied increased ratings 
for service-connected diabetes mellitus and low back 
disability.  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
April 1978 to August 1994.

2.	On July 22, 2005, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant 
has withdrawn this appeal.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


